DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the specification and claims have overcome the previously applied objections(s) and 112, and 102(a)(1) rejections set forth in the Non-Final Office Action mailed on November 24th  , 2020; accordingly, the previous grounds of rejection are withdrawn without prejudice. However, new grounds of objection and rejection have been applied as below. The new grounds were necessitated by the applicant’s amendment.
Drawings
The drawings were received on 02/12/2021.  These drawings are acceptable.
	
Claim Objections
Claim 15 is/are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim16 objected to because of the following informalities:  
Claim 16 recites, “wherein the shell structure shell structure defines”, should read, “wherein the shell structure defines”.
 Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
Claim 10: “information output element” reads as “an element (generic placeholder) for outputting element (function)…”
Claims 11-13 contains the limitation “ information output element”, thus, these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as applied to claim 10 above.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or 
pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7, 9 and 14-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over HENSSLER et al (EP 1752262) in view of Horvath (US 4651900).
Regarding claim 7, Regarding claim 7, HENSSLER discloses, A tool case (Fig.1) for storing and transporting at least one power tool (Para 0001), the tool case comprising: a shell structure having a first shell element (Para 0029, Fig. 4,12) and a second shell element (Para 0029, Fig. 4, 14) in order to form a cavity to accommodate the at least one power tool (Para 0001), the first shell (12) element having a first side surface (Fig.4) and the second shell element (14) having a second side surface(Fig.4) ; a first handle (Para 0030,Fig.16) reversibly movable around a rotational axis(Para 0030,26) between a first position for carrying the tool case and a second position, the first handle (16) extending in a first plane (Fig.2) when in the first position and the first handle extending in a second plane (Fig.1) when in the second position, and the first and second planes arranged orthogonally to each other; and a second handle in an area of the first side surface and extending in a third plane as well as in the second plane, the third plane running parallel to the first plane and to the first side surface (Fig.1,2).
However, HENSSLER does not explicitly discloses the second handle has a connector on a contact surface so that a contact surface of the second handle of the tool case is detachably connectable to a further contact surface of a second case second handle of a second tool case.
HENSSLER suggests a second handle 18 which may be held with another second handle of a different container 18 in order to carry them together (Para 0041). Additionally, HENSSLER discloses the side handles to have rib structure (Para 0039).
Horvath is relevant to the particular problem of carrying two containers by means of a connected handle and discloses handles having connector (Col3,Line11) on a contact surface so that a contact surface of the second handle (Fig.1) is detachably connectable to a further contact surface of a second case second handle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HENSSLER to incorporate a connector on a contact surface of the second handle(s) so that the contact surface of the second handle of the tool case is detachably 

Regarding Claim 9, HENSSLER-Horvath discloses all the elements of claim 7. Additionally, Horvath discloses the connector has at least one tongue-and-groove system (Fig.3, 24, 26, Col3, Line: 11) and this structure would have been present upon formation of the combination.

Regarding claim 14, HENSSLER-Horvath discloses all the elements of claim 7. Additionally, HENSSLER-Horvath discloses a combined carrying case comprising the tool case as recited in claim 7 and a second tool case (Henssler, Para 0041).

Regarding claim 15, HENSSLER-Horvath discloses all the elements of claim 7. Additionally, HENSSLER discloses the first shell element (12) and the second shell element (14) are connected to each other by a hinge and pivotable around a shared pivot axis (Para 0029).

Regarding claim 16, HENSSLER-Horvath discloses all the elements of claim 7.Additionally, HENSSLER discloses shell structure defines the first side surface, the second side surface, a third side surface, a fourth side surface, a fifth side surface and a sixth side surface.(Fig.1)

Regarding claim 17, HENSSLER-Horvath discloses all the elements of claim 16. Additionally, HENSSLER-Horvath discloses a first closure (30) and a second closure (32) provided on the third side surface in order to secure a closed state of the shell structure (Para 29).

snap-on cover latches” ); and Miller (US 6267238) (Fig.1,22,24; Col:5, line 15-35 , “The case lower portion 18 includes corresponding catch members 112 about which the hook portions 110 can be snapped.” ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated first closure and the second closure that are snap-fit closure as it is a well-known method in the art.

Regarding claim 19, HENSSLER-Horvath discloses all the elements of claim 7. Additionally, HENSSLER discloses the first handle (16) has a crosspiece (See annotated figure below) via a first pivot point and a second pivot point between the first position and the second position (See annotated figure below) around a rotational axis. 

    PNG
    media_image1.png
    487
    829
    media_image1.png
    Greyscale


Regarding claim 20, HENSSLER-Horvath discloses all the elements of claim 16. Additionally, HENSSLER discloses the first handle (16) extends beyond the third side surface when the first handle is in the first position (Fig.4).

Regarding claim 21, HENSSLER-Horvath discloses all the elements of claim 20. Additionally, HENSSLER discloses the first handle (16) is in the second position, the first handle no longer projects away from the third side surface (Fig.1).

Claim 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over HENSSLER-Horvath as applied to claim 7 in view of Davidson (GB 2451957)
Regarding Claim 10, HENSSLER-Horvath discloses all the elements of claim 7. However, HENSSLER-Horvath does not explicitly disclose at least one information output element present in the area of the first and second handles in order to output at least one parameter of a power tool placeable in the tool case.
Davidson is in the field of endeavor and discloses an information output element placed on the sidewall of the tool case. (Fig.3, 56; “Typically, the LCD screen will display information about any articles that are missing such as the type of article it is.” Page 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HENSSLER-Horvath to incorporate at least one information output element in the tool case in order to output at least one parameter of a power tool placeable in the tool case. However, Davidson does not place the information output element in the area of the first and second handles but rather on the sidewall of the tool case. The placement of the information output element on any portion of the case, including the claimed location, is considered to be an obvious 1  Doing so would alert the user of information such as inventory list and/ or missing article as recognized by Davidson (Page.7, Para 1).

Regarding Claim 11, HENSSLER-Horvath-Davidson discloses all the elements of claim 10. Davidson further discloses a tool case that has the information output element that contains at least one component of an RFID system (“the detection means include a radio frequency detector, to detect detects radio frequency identification (RFID) signals and the said articles have an RFID device associated with the same.” Page 2, Davidson). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the at least one component of an RFID system as taught by Davidson within the combination of HENSSLER-Horvath- Davidson. Doing so would “detect when articles are removed and/ or replaced into a predetermined zone” (Davidson, Page 8, Para 4).

Regarding Claim 12, HENSSLER-Horvath discloses all the elements of claim 7. However, HENSSLER-Horvath does not explicitly disclose at least one information output element present in the area of the first or second side surfaces or of a third, fourth, fifth or sixth side surface in order to output at least one parameter of a power tool placeable in the tool case.
Davidson discloses an information output element (Fig.3, 56; “Typically, the LCD screen will display information about any articles that are missing such as the type of article it is.” Page 7).


Regarding Claim 13, HENSSLER-Horvath-Davidson discloses all the elements of claim 12. Davidson further discloses a tool case that has the information output element that contains at least one component of an RFID system (“the detection means include a radio frequency detector, to detect detects radio frequency identification (RFID) signals and the said articles have an RFID device associated with the same.” Page 2, Davidson). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the at least one component of an RFID system as taught by Davidson within the combination of HENSSLER-Horvath-Davidson. Doing so would “detect when articles are removed and/ or replaced into a predetermined zone” (Davidson, Page 8, Para 4).

Response to Arguments
Applicant's arguments filed 02/12/2021 have been fully considered but they are not persuasive. 

With regards to the applicant’s argument “Henssler […] makes no mention of a connector any need for one” The Examiner responds that Henssler does not teach the opposite as well. The differentiating factor between the prior art and the applicant’s invention is that the applicant implements the use of a connector that connects with another handle which allows the user to carry a .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDUL ISLAM whose telephone number is (571)272-7670.  The examiner can normally be reached on Monday-Friday 8:30 -5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/SANJIDUL ISLAM/Examiner, Art Unit 3736                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It has been held that rearranging the parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.